PER CURIAM.
Appellant challenges the propriety of twb adverse summary judgments: one entered on the original claim and one entered on the counterclaim. Our review of the record filed in this cause leads us to conclude that the appellee, as the movant on both motions, failed to negate the existence of genuine issues of material fact. Consequently, both summary judgments are reversed and the cause is remanded for further proceedings. See Landers v. Milton, 370 So.2d 368 (Fla.1979); McCabe v. Walt Disney World Co., 350 So.2d 814 (Fla. 4th DCA 1977).
REVERSED & REMANDED FOR FURTHER PROCEEDINGS.
GLICKSTEIN, HURLEY and DELL, JJ., concur.